Citation Nr: 1037347	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include auditory hallucinations.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1987 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied service connection for sleep apnea and auditory 
hallucinations.  The Board notes that the record includes a 
diagnosis psychosis, not otherwise specified, as well as auditory 
hallucinations.  Thus, the Board has characterized that issue to 
reflect a broad definition of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In May 2009, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

The Board notes that the Veteran had also initiated a claim for 
service connection of a seizure disorder.  The RO denied the 
claim in August 2007 and the Veteran filed a Notice of 
Disagreement in October 2007.  The RO then issued a statement of 
the case in March 2008, but the Veteran did not file a 
Substantive Appeal (VA Form 9) as to this issue.  Therefore, the 
appeal as to this issue has not been perfected and it is not 
before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202.


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea.

2.  An acquired psychiatric disorder, to include auditory 
hallucinations, was not affirmatively shown in service; auditory 
hallucinations, first manifested more than one year after service 
separation, are not shown to have been caused or aggravated by 
service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder, to include auditory hallucinations, have 
not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2005.  In a June 2006 letter, the RO provided the 
appellant notice of the rating criteria and effective date 
provisions that are pertinent to his claim.  The claim was 
readjudicated in an August 2007 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, post-service medical 
records, and records related to his Social Security Disability 
claim, assisted the appellant in obtaining evidence, and afforded 
the appellant the opportunity to give testimony before the Board.  

The Veteran was afforded a VA examination in conjunction with his 
claim of service connection for sleep apnea in April 2006.  The 
Board notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).   

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for auditory hallucination, and further 
development is not required because there is no record of any 
auditory hallucinations, or complaints relative thereto, during 
service.  Further, although the Veteran testified that he 
experienced auditory hallucinations in service, this testimony is 
contradicted by the medical evidence of record showing these 
began after his post-service motor vehicle accident, which caused 
significant brain trauma and resulting memory loss.  As the 
evidence does not indicate that the disability may be associated 
with service, a medical examination or medical opinion is not 
required to decide the claim under 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for psychoses or other acquired psychiatric disorders if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

Evidentiary Standards 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159(a).

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Facts and Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sleep Apnea

At the time of service entrance in April 1987, the Veteran 
reported that he had frequent trouble sleeping and the examining 
physician noted occasional difficulty falling asleep.  The 
Veteran's service treatment records are entirely negative for any 
symptoms, complaints, treatment, or diagnosis of sleep apnea or a 
respiratory disorder during service.

On October 2001 Social Security psychiatric examination, the 
Veteran reported difficulty sleeping, averaging approximately 4 
to 5 hours a night.  He reported that he frequently awakened due 
to nervousness.  He reported other depressive symptomatology as 
well as apprehension and worry.  

In July 2004 the Veteran was seen for complaints of difficulty 
breathing in the supine position, most often at night, which 
occasionally woke him up; he did not wheeze or snore.  The 
provider noted the Veteran's medical history included a 
tracheotomy after a motor vehicle accident in 1997 and a seizure 
disorder.  On physical examination, there was good equal 
bilateral chest excursion to visual and physical inspection.  CT 
scans of the neck and chest were reviewed and neither showed 
significant abnormalities that could contribute to the Veteran's 
complaints.  The provider diagnosed dysfunctional supine 
breathing, possibly representative of a gravity-dependent 
obstruction phenomenon, a vagal-related dysfunction of his 
diaphragm, a psychosomatic disorder, central apnea, or idiopathic 
respiratory drive dysfunction.  He was evaluated for sleep apnea, 
including a bronchoscopy, which found normal lungs, large and 
medium bronchial airways on visual inspection, but some 
tracheomalacia (abnormal collapse of the airway during 
respiration).  He was referred to a sleep apnea clinic for a 
trial of a CPAP as the only possible treatment for 
tracheomalacia.

A pulmonary consultation in November 2004 involved a complete 
review of all previous notes and studies related to pulmonary and 
sleep complaints, including complaints of difficulty breathing, 
bronchoscopy results, radiographic reports, and sleep study 
results.  The consultant noted the history of tracheotomy 
following motor vehicle accident in 1997, with subsequent removal 
of the trach.  Chest X-rays were normal, as were spirograms, CT 
scans of the head and neck, and sniff tests.  Bronchoscopy showed 
a non-obstructive fibrous ring at the site of the previous 
tracheotomy, and minimal collapse of the posterior tracheal wall, 
consistent with mild tracheomalacia which was not obstructive in 
nature and did not compromise the airway.  The sleep study showed 
no evidence of a sleep breathing disorder. While there was a 
slight prolongation of sleep onset, once the Veteran was asleep, 
there was no further sleep fragmentation and his overall sleep 
efficiency was 70%.  The consultant noted that there was no 
indication of an underlying sleep abnormality other than 
insomnia.  The only problem was the tracheomalacia noted on 
bronchoscopy which did not appear to be related to the nocturnal 
symptoms and there was no need for any specific therapy.

In November 2004, the Veteran was assessed for insomnia of 
unknown etiology, which was possibly secondary mainly to his 
psychiatric condition.  He was to be scheduled for a sleep study 
due to problems with shortness of breath while in supine 
position.  The provider noted a history of motor vehicle accident 
and organic brain injury syndrome, prolonged ventilator support 
after the accident, and dysfunctional upper airway breathing.  
Bronchoscopy had revealed tracheomalacia with a 2-centimeter 
portion of the proximal trachea showing collapse and 
approximately 50% obstruction of airway during expiratory phase 
of respiration, reversed to normal during inspiration, causing 
significant loss of sleep.  The case was discussed with a 
physician who felt the Veteran would benefit from a CPAP at night 
to maintain his airway patency.

In April 2005, the Veteran was seen for continuing complaints of 
insomnia and an inability to keep still.  The provider noted a 
previous history of seizures since a motor vehicle accident in 
1997, which resulted in several days' hospitalization on life 
support, with loss of memory of the accident.  He had also fallen 
down some stairs in 2001, suffering another closed head injury 
with concussion and intracranial bleed.  The provider referred 
the Veteran for a psychiatric evaluation.

In a written statement submitted in May 2005, the Veteran 
reported that he had been admitted to the VA Medical Center in 
Shreveport Louisiana in November 2004 to rule out sleep apnea.

In May 2005 the Veteran was seen in the emergency room and 
subsequently referred to VA for further mental health treatment.  
During his stay, the provider noted his continued complaints of 
insomnia, with a prior sleep study and pulmonology follow-up.  He 
denied taking naps during the day.  He complained of breathing 
problems and the provider noted that he had been wheezing while 
in the emergency room on the day of his admission.

In November 2005 the Veteran was seen in a pulmonary consult for 
self-reported shortness of breath during sleep.  He reported that 
his breathing and sleep were better since he started on 
medications prescribed by his neurologist for a seizure disorder.  
There was no evidence of cough or hemoptysis.  The provider noted 
that the workup was negative and that the Veteran seemed to have 
improved with psychiatric and neurologic help, and that his 
history of seizures 'may be related to his perceived nighttime 
shortness of breath episodes' because his anti-seizure medication 
had helped.

In April 2006, the Veteran was seen for a neurology consultation 
and denied having a seizure disorder, stating that he tired 
easily and had shortness of breath on activity.  A CT scan in 
October 2004 showed evidence of a stroke in the temporoparietal 
region on the left side, and generalized atrophy with enlargement 
of the right lateral ventricle, and encephalomalacia of the right 
temporal and parietal region consistent with a prior 
cerebrovascular accident.  The provider referred the Veteran for 
a psychiatric work-up for hyperactivity, anxiety, and insomnia.

On April 2006 VA examination, the examiner noted the Veteran's 
report on service entrance of difficulty falling asleep.  The 
Veteran denied experiencing chronic or productive cough, sputum 
production, hemoptysis, or shortness of breath with exertion.  He 
did report problems with dyspnea when he lay down to sleep at 
night.  He was not asthmatic and did not take any respiratory 
medications.  He stated that he began to develop problems 
sleeping during military service.  He said he usually tried to 
get to sleep at approximately 10 p.m., and would lie down but 
would toss and turn, doze lightly, and continue to wake up.  He 
would usually sleep well in the early morning hours, for 
approximately two hours.  He was not using any sleep medications; 
he had used such medications in the past, but none worked very 
well.  The examiner noted that he had been through multiple 
diagnostic workups including a normal sleep study.  Bronchoscopy 
and radiology had not shown any specific etiology for the sleep 
disturbance.  He had been diagnosed with insomnia and breathing-
related sleep disorder due to his complaint of dyspnea only when 
he lay down to sleep.  After a physical examination, the examiner 
indicated that the Veteran did not have a respiratory disorder; 
rather he had a problem with insomnia.  He diagnosed insomnia, 
and concluded that there was no history or evidence of sleep 
apnea.

In June 2006, the Veteran reported problems taking breaths lying 
on his back; he could breathe better on his left side.  He stayed 
up late at night due to not wanting to struggle to breathe while 
lying down, and would wait until he was really sleepy to go to 
sleep.  He stated that the symptoms had been going on for two 
months.  He had a history of tracheotomy with a motor vehicle 
accident in 1998.  On physical examination there was no wheezing 
in the laryngeal area with sitting or lying down, and there was a 
clear, good air flow in the lungs.  Prior examinations and 
findings were noted.

At his Travel Board hearing in May 2009, the Veteran testified 
that he had problems while stationed in Germany serving in the 
military, and was put on light duty because the Army wanted to 
keep everybody who was overseas.  He said he went to sick call 
and reported his symptoms, and while the staff gave him a 
diagnosis, they refused to make any record of his visit because 
they didn't want to have to discharge him.  He stated that his 
first medical treatment for his conditions after service was 
about five or six years ago in New York, when he was treated for 
his seizures and his sleep problems.  He reported trouble 
sleeping at night, and getting only 3 or 4 hours of sleep.  He 
denied having breathing problems at night.

The Veteran seeks service connection for sleep apnea.  As noted 
above, in order for service connection to be granted, there must 
be a current disability shown at some point during the pendency 
of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007).  While the Veteran is competent to testify to symptoms 
which are capable of lay observation, such as difficulty 
breathing or sleeping, sleep apnea is not a condition which a 
layperson is competent to diagnose.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Rather, it is a condition which 
requires specialized testing, which the Veteran has undergone in 
connection with this claim.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent).  Therefore, medical evidence is 
required to substantiate the diagnosis and the claim.  Here, the 
medical evidence derived from various diagnostic tests, including 
CT scans, bronchoscopy, sleep studies, and pulmonary function 
tests, all show that the Veteran does not have sleep apnea or any 
other pulmonary disorder.  

While the Veteran has subjective complaints of difficulty 
breathing when he lies down, and difficulty sleeping, these are 
not shown to be due to sleep apnea, which has not been found.  
Nor is there any evidence linking these complaints to the 
Veteran's military service.  The Veteran's trouble sleeping 
clearly predates his military service, as shown by the notation 
on his service entrance examination.  

In sum, there is no medical evidence demonstrating that the 
Veteran currently has sleep apnea.  Although the Veteran has 
contended that he has sleep apnea, service connection is not 
warranted for sleep apnea in the absence of proof of a current 
disability.

As a result, the preponderance of the evidence is against the 
claim of service connection for sleep apnea, the benefit-of-the-
doubt standard of proof does not apply, and the claim must be 
denied. 

Acquired Psychiatric Disorder

The Veteran's service treatment records are silent as to any 
complaints or  treatment of auditory hallucinations or other 
psychiatric symptoms during service, and are negative for a 
diagnosis of a psychiatric disorder.

Private medical records reflect that in February 2001, the 
Veteran was treated for a diagnosis of alcohol-induced psychosis 
with hallucination and alcohol dependence, status post head 
injury 1 year prior.  He was brought to the hospital by his 
younger brother when he started seeing lights, seeing people who 
were not there, and hearing voices, and began acting on these 
perceptions.  The provider noted a history of alcohol abuse since 
age 13 or 14, with treatment for alcohol withdrawal delirium in 
February 1998.  In 1999 the Veteran was reportedly in a single 
vehicle car accident, lost consciousness, and was in a coma for 1 
month; an earlier CT scan of the brain showed moderated to 
advanced cerebral atrophy.  Diagnoses of alcohol-induced 
psychosis with hallucination, alcohol dependence, and status post 
head injury around 1 to 1 1/2 years back were given.

In August 2001, the Veteran was treated for a fall down a flight 
of stairs, resulting in loss of consciousness and seizure.  A CT 
scan of his head showed a right temporal hematoma and 
subarachnoid hemorrhage, with right parietooccipital fracture.

Records from the Social Security Administration (SSA) reflect 
that the Veteran was awarded disability benefits for a primary 
diagnosis of affective or mood disorders, and a secondary 
diagnosis of epilepsy.  SSA determined that he became disabled in 
February 2001.  Medical records associated with the decision 
reflect that the Veteran was diagnosed with psychotic disorder, 
not otherwise specified (NOS).

In June 2004 the Veteran was admitted to the inpatient VA 
psychiatric unit due to psychosis and seizures.  He had 
reportedly attacked staff and VA police.  He had told his mother 
"they're after me . . ." and that he reported having "a dish 
in my head."  He continued to think people were after him and 
would keep knives for protection and drank a lot of beer.  At the 
time of admission he seemed to be responding to voices and stated 
to the provider "you heard that" while looking around and 
pointing at the staff.  He was diagnosed as having psychosis NOS, 
alcohol abuse, and a history of head injury.

A June 2004 treatment note showed a phone call from the Veteran's 
mother, who had taken him to a local emergency room when he 
complained of dizziness; she stated that his behavior was more 
like he was hallucinating.  She reported that alcohol was a 
problem for him.  She stated that she would bring him to the VA 
hospital for care.

In May 2005, the Veteran was seen in the emergency room after his 
mother brought him in, reporting that he began having visual 
hallucinations while on a bus traveling to Virginia.  He was 
talking very loud and reported paranoia of someone trying to hurt 
him.  He was seen in a hospital there and released, but began 
having visual hallucinations while on the bus back home.  The 
local hospital referred him to the VA for further medical 
evaluation.  He gave a history of suffering a closed-head injury 
in a motor vehicle accident in 1998.  He told the Social Worker 
that he had been beaten by 2-3 people getting off the bus and 
that the police then drove him to the VA Medical Center.  He 
stated that he had been taking his medications, but was still 
having auditory hallucinations.  He was admitted to the 
psychiatric ward with initial impressions listed as "psychosis" 
and "history of closed head injury."  

At his Travel Board hearing in May 2009, he testified that at the 
time of his first treatment after service, in New York five or 
six years ago, he told doctors he had auditory hallucinations and 
was given medication.  He also testified that he would daydream a 
lot and often saw things when he did so.

Despite the Veteran's testimony that he experienced auditory 
hallucinations in service, the evidence of record indicates that 
the onset of auditory hallucinations was in 2001, at which time 
he was admitted to the hospital.  In addition, the record also 
shows a serious motor vehicle accident, the date of which 
accident is unclear (having been variously reported as 1997, 
1998, 1999, 2000, and 2001); what is clear is that it occurred 
years after service.  It is also clear that the Veteran's current 
psychiatric symptoms - including the auditory hallucinations at 
issue here, as well as visual hallucinations, paranoia, and 
significant memory loss - were first manifested after the post-
service motor vehicle accident.  

The Board notes that there is no medical evidence of a 
psychiatric disorder in service or for approximately 10 years 
after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Moreover, as a result of the Veteran's demonstrated memory loss 
and confusion, the Board finds that the Veteran is not a reliable 
a historian and, therefore, his statements as to continuity of 
psychiatric symptoms since service are of diminished evidentiary 
value in adjudicating this claim.

Therefore, as an acquired psychiatric disorder, to include 
auditory hallucinations, is not shown by credible evidence to 
have been manifest in service or within the first post-service 
year, and there is no medical evidence linking the current 
psychiatric disorder with service, service connection is not 
warranted.  

The weight of the competent and credible evidence demonstrates 
that the Veteran's current psychiatric disorder began years after 
his active duty and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder to 
include auditory hallucinations, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disorder, to 
include auditory hallucinations, is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


